UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 12, 2007 Pegasi Energy Resources Corporation (Exact name of registrant as specified in its charter) Nevada 333-134568 20-4711443 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 218 N. Broadway, Suite 204, Tyler, Texas 75702 (Address of principal executive offices) (zip code) (903) 595-4139 (Registrant's telephone number, including area code) Maple Mountain Explorations Inc. (Former name or former address, if changed since last report) Copies to: Marc J. Ross, Esq. Louis A. Brilleman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Preliminary Note On December 18, Maple Mountain Explorations Inc. (the “Company”) filed a Current Report on Form 8-K (the “Form 8-K”) to report among other things, the execution of a number of identical securities purchase agreements (the “Agreements”).The Company hereby amends the Form 8-K to report additional investments under the Agreements and to file the final form of Agreement and Registration Rights Agreement. Capitalized not otherwise defined herein shall have the meaning ascribed thereto in the Form 8-K. Item 1.01 Entry into a Material Definitive Agreement. As previously reported, on December 12, 2007, the Company entered into a series of securities purchase agreements with accredited investors providing for the sale and issuance of shares of common stock of the Company and warrants to purchase common stock. On January 24, 2008, the Company entered into additional securities purchase agreements with a number of accredited investors providing for the sale and issuance of additional shares of common stock of the Company and warrants to purchase common stock. As a result of the additional investments, total gross proceeds resulting from the Offering to the Company are approximately. $10,284,560. SMH, which served as the Company’s placement agent in connection with the offer and sale of the Units, will receive aggregate placement agent fees of approximately $542,352 as well as five-year warrants to purchase 703,315 shares of common stock at $1.60 per share.Half of the warrants issued to SMH may be exercised on a cashless basis. In addition to SMH, Clarion also acted as a placement agent in connection with the offer and sale of Units and will receive aggregate placement agent fees of approximately $172,980 with respect to funds raised from offshore investors as well as five year warrants to purchase 144,150 shares of common stock at $1.60 per share. The Company claims an exemption from the registration requirements of the Securities Act of 1933, as amended (the “Act”), for the private placement of these securities pursuant to Section 4(2) of the Act and/or Regulation D promulgated there under since, among other things, the transaction did not involve a public offering, the Investors are accredited investors and/or qualified institutional buyers, the Investors had access to information about the Company and their investment, the Investors took the securities for investment and not resale, and the Company took appropriate measures to restrict the transfer of the securities. 2 Item 3.02 Unregistered Sales of Equity Securities See Item 1.01 above. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of business acquired. Previously filed. (b) Pro forma financial information. Not applicable. (c) Exhibits Exhibit Number Description 2.1 Share Exchange Agreement* 4.1 Form of Warrant* 10.1 Securities Purchase Agreement 10.2 Registration Rights Agreement 10.3 Employment Agreement dated May 1, 2007 between the Company and Michael Neufeld* 10.4 Employment Agreement dated May 1, 2007 between the Company and William Sudderth* 10.5 Employment Agreement dated May 1, 2007 between the Company and Richard Lindermanis* * Previously filed. 3 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pegasi Energy Resources Corporation January 28, 2008 By: /s/Richard A. Lindermanis Richard A. Lindermanis Senior Vice President and Chief Financial Officer 4
